MEMORANDUM OPINION


No. 04-06-00069-CV

Rudy SEGOVIA III,
Appellant

v.

Nancy SEGOVIA,
Appellee

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CI-08601
Honorable Rene Diaz, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   February 22, 2006

MOTION TO DISMISS GRANTED; DISMISSED
            Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.
See Tex. R. App. P. 42.1(a)(1). We order all costs assessed against appellant. See Tex. R. App. P.
42.1(d)(absent agreement of the parties, costs are taxed against appellant).

 
PER CURIAM